ALLOWABILITY NOTICE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Xiaobing Zhang on 03/08/2021.
The application has been amended as follows (added language is underlined and removed language is shown with a strikethrough).  Please replace the claims filed 01/23/2021 with the following claim set. Claims not listed are left unamended:

16. (Currently Amended) A method implemented on a computing device having at least one processor and at least one computer-readable storage medium, the method comprising:
		obtaining a first image slice affording a sagittal view relating to a region of interest (ROI) of a subject and a first couch supporting the subject, the first couch having a plurality of first positions reflected in the first image slice as a first conformation, the first image slice corresponding to a stack of third image slices affording axial views;
		obtaining a second image slice affording a sagittal view relating to the ROI of the subject and a second couch supporting the subject, the second couch having a plurality of second positions reflected in the second image slice as a second conformation;
	determining, based on the first conformation and the second conformation, a displacement field associated with the first image slice with respect to the second image 
for each displacement component of the plurality of displacement components,
determining a reference position of the second couch reflected in the second image slice or the first couch reflected in the first image slice, the reference position corresponding to an intersection between the first conformation of the first couch and the second conformation of the second couch determined by registering the first image slice and the second image slice; and
for each first position of the first couch,
		determining a first length of a portion of the first couch between the reference position and the first position reflected in the first image slice; and
		determining, based on the first length, a second length between the reference position and a corrected first position of the first couch with respect to the second conformation of the second couch; and
determining, based on the first length and the second length, the displacement component corresponding to the first position, wherein the second length is equal to the first length;

adjusting, based on the displacement field, at least one third image slice.

Claim 24 (Cancelled).

28. (Currently Amended) The method of claim 16, wherein the determining a first length of a portion of the first couch from the reference position to the first position of the first couch reflected in the first image slice includes:

		determining a first distance in a horizontal direction between the reference position and the first position; and 
		determining, based on the first deformation element in the vertical direction and the first distance in the horizontal direction, the first length.

30. (Currently Amended) The method of claim 16, wherein the determining a first length of a portion of the first couch between the reference position and the first position of the first couch reflected in the first image slice includes:
		for each pair of adjacent positions between the reference position and the first position of the first couch reflected in the first image slice, determining a section length of a section of the first conformation between the each pair of adjacent positions reflected in the first image slice; and
		obtaining the first length by summing the section lengths.


Reasons for Allowance
Applicants’ amendments and remarks filed 01/23/2021 have been entered and considered and are found persuasive. Applicants have agreed to amend independent claim 16 to incorporate subject matter that was indicated as allowable in the 03/08/2021 telephone interview.  
Claims 1-2, 4-9, 11-16, and 28-32 are allowed.
Claim 24 is cancelled.
The following is an examiner’s statement of reasons for allowance:

For example, Hsieh and Nabatame teach determining the deformation of points along the couch with respect to a horizontal line. No intersection point is computed between a reference conformation and a first conformation. Therefore, nothing would teach or suggest that a correction first point on the reference and the first point (on the couch) are an equal distance to the intersection point between the reference and the couch. The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661